DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on November 23, 2021 has been considered and entered. 
Accordingly, claims 1-4, 6-11, 13-17, and 19-23 are pending in this application. Claims 1, 3-4, 6, 8, 10-11, 13, 15-17 and 19 are currently amended; claims 2, 7, 9, 14, and 20 are original, claims 21-23 are new.
Specification
The disclosure is objected to because applicant’s amendment to the specification dated 11/23/2021 seems to amend paragraph [0029] of the specification, however, amended paragraph [0029] does not correspond to paragraph [0029] of the of the specification filed 08/20/2020. Amended paragraph [0029] seems to correspond to paragraph [0034] instead which was previously objected to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, claim 1 recites “an aggregator configured to receive the respective terms from each of the plurality of branches, and to aggregate the received terms to generate a node corresponding to a second time-step; a second memory to receive the generated nodes corresponding to the second time step from the selected systolic array. This limitation is unclear because it is unclear how the second memory receives multiple nodes when the aggregator only generates a single node. Claim 8 recites similar limitations and is rejected for the same reason. Claims 2-4, 6-7 and 21-23 inherit the same deficiency as claim 1 by reason of dependence. Claims 9-11 and 13-14 inherit the same deficiency as claim 8 by reason of dependence.
Claim 15 recites “an aggregator configured to receive the respective terms from each of the plurality of branches, and to aggregate the received terms to generate a node corresponding to a second time-step, and to output the generated nodes corresponding to the second time step for storage at a second memory”. This limitation is unclear because it is unclear how the aggregator outputs multiple nodes when the aggregator only generates a single node. Claims 16-17 and 19-20 inherit the same deficiency as claim 15 by reason of dependence.
Claim 16 recites “wherein the systolic array is further configured to: receive, from the second memory the generated nodes corresponding to the second time step; and store the generated nodes corresponding to the third time step in the first memory”. These limitations are unclear because they merely state functions (that the systolic array must somehow receive the generated nodes 
Allowable Subject Matter
Claims 1-4, 6-11, 13-17, and 19-23 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 is directed to a systolic array for solving a discretized form of partial differential equations comprising, among other things, a plurality of sub-arrays where each sub-array comprises a plurality of branches, each branch corresponding to a respective term of the discretized form of the partial differential equation. Claim 1 is directed to a system for solving a discretized form of partial differential equations comprising, among other things, a systolic array configured to process a plurality of nodes in parallel using a respective sub-array, the respective sub-array comprising a plurality of branches, each branch corresponding to a respective term of the discretized form of the partial differential equation. Claim 8 is directed to a method for solving a discretized form of partial differential equations comprising, among other things, processing, at the selected systolic array, each received node in parallel using a respective sub-array by: processing the node through each of a plurality of branches of the respective sub-array, each branch corresponding to a respective term of the discretized form of the partial differential equation.
The primary reason for indication of allowable subject matter is the concept of a plurality of branches, each branch corresponding to a respective term of the discretized form of the partial differential equation in combination with the specific arrangement of circuit elements within each 
Strbac is the closest prior art found. Strbac discloses a systolic array for solving differential equation. However, examiner adopts applicant’s arguments, see remarks pages 2-7, submitted 11/23/2021 that Strbac is directed to solving ordinary differential equation and not to solving a partial differential equation. Further, it is not obvious and there would be no motivation to modify the systolic array of Strbac to solve for partial differential equation instead in combination with the specific circuit arrangement required to achieve the claimed limitations. Therefore, Strbac does not explicitly teach or suggests at least a plurality of branches, each corresponding to a respective term of the discretized form of the partial differential equation as recited in claims 1, 8, and 15. Further, none of the prior arts reference cited explicitly teach or suggests at least a plurality of branches, each corresponding to a respective term of the discretized form of the partial differential equation as recited in claim 1, 8, and 15.
Claims 2-4, 6-7 and 21-23 would be allowable for the same reason as claim 1 by reason of dependence. Claims 9-11 and 13-14 would be allowable for the same reason as claim 8 by reason of dependence. Claims 16-17 and 19- would be allowable for the same reason as claim 15 by reason of dependence.
Response to Arguments
In view of amendments made and applicant’s argument, the objection to the drawings and claim 17 has been withdrawn.
Applicant’s amendment to the objection of the specification is not sufficient because the paragraph numbering of the amended specification is incorrect and paragraph [0029] should be paragraph [0034] instead.
In view of amendments made and applicant’s argument, 35 U.S.C. 112(f) claim interpretation has been withdrawn.
Applicant’s arguments, see remarks pages 2-7, filed 11/23/2021, with respect to prior art rejection of claims 1-4, 6-11, 13-17, and 19-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-4, 6-11, 13-17, and 19-20 has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182